  Case 3:20-cr-00005-GMG-RWT Document 1 Filed 02/06/20 Page 1 of 1 PageID #: 1

                                                                                              FILED
                         UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF WEST VIRGINIA                                FE~ 6 2020

  UNITED STATES OF AMERICA,                                                            V~S~~WVND
                                                   Criminal No.      3:~.QCR-    5
  V.


  LUDRICK JOSEPH,                                  Violations:       18 U.S.C.   § 1030(a)(2)
                                                                     18 U.S.C.   § 1030(C)(2)(B)(i)
                   Defendant.




                                            INFORMATION

       The United States Attorney charges that:

                                             COUNT ONE

                          (Accessing a Computer and Obtaining Information)

       On or about April 1, 2015, in Berkeley County, in the Northern District of West Virginia, and

elsewhere, defendant LUDRICK JOSEPH, intentionally accessed a computer without authorization,

and thereby obtained information, to wit, information pertaining to a tax payer, from the Internal

Revenue Service, a department or agency of the United States, for purposes of private financial gain, in

violation of Title 18, United States Code, Sections 1 030(a)(2) and (c)(2)(B)(i).




WILLIAM ~OWELL
UNITED STATES ATTORNEY


Shawn M. Adkins
Assistant United States Attorney
